        Case 2:19-cv-00043-cr-jmc Document 10 Filed 03/22/19 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT


Angelo Efthimiatos,

             Petitioner,

             v.                                  Civil Action No. 2:19-cv-43-cr-jmc

United States of America,

             Respondent.


                      REPORT AND RECOMMENDATION
                                 (Doc. 1)

      Presently before this court is Angelo Efthimiatos’s pro se petition for habeas

corpus relief under 28 U.S.C. § 2241, which Efthimiatos filed on January 15, 2019, in

the United States District Court for the Eastern District of New York. (Doc. 1.)

Given that Efthimiatos partially seeks habeas relief based on his allegation that he

was wrongly convicted in the District of Vermont, his petition for habeas relief was

transferred to this court. (Doc. 7.) For the reasons set forth below, I recommend that

the court DENY his petition for habeas relief.


                                      Analysis

      Efthimiatos was arrested by federal authorities in Vermont on April 10, 2018,

and charged with the commission of a criminal aviation offense under Title 49 of the

United States Code. United States v. Efthimiatos, Crim. No. 2:18-cr-49-cr, Docs. 1, 6

(D. Vt.). Efthimiatos was detained pending trial. Id. At the time of Efthimiatos’s

arrest in Vermont, he was serving a term of supervised release having been
             Case 2:19-cv-00043-cr-jmc Document 10 Filed 03/22/19 Page 2 of 6



previously convicted in the Southern District of Iowa for violating 21 U.S.C. §§ 841,

846. United States v. Efthimiatos, Crim. No. 3:13-cr-00015-SMR-SBJ-1, Doc. 299

(S.D. Iowa). Accordingly, on April 12, 2018, the United States District Court for the

Southern District of Iowa issued an arrest warrant based on the allegation that

Efthimiatos’s Vermont arrest violated the terms of his supervised release. Id. The

revocation proceedings in Iowa remained pending while Efthimiatos was tried in this

court.

         On December 6, 2018, a jury in this district found Efthimiatos guilty of serving

as an airman by operating an aircraft without an airman’s certificate in violation of

49 U.S.C. § 46306(b)(7). United States v. Efthimiatos, Crim. No. 2:18-cr-49-cr, Docs.

10, 73 (D. Vt.). After he was convicted, Efthimiatos’s trial counsel requested that this

court delay sentencing so that Efthimiatos could appear in the Southern District of

Iowa to address the allegations that Efthimiatos had violated the terms of his

supervised release. United States v. Efthimiatos, Crim. No. 2:18-cr-49-cr, Doc. 80

(D. Vt.); see also United States v. Efthimiatos, Crim. No. 2:18-cr-136-cr, Doc. 1-1

(D. Vt.). This court granted Efthimiatos’s request.

         While en route to the Southern District of Iowa, Efthimiatos was briefly

detained in the Metropolitan Detention Center in Brooklyn, New York. (Doc. 1 at 1.)

It was there that he filed the habeas motion presently before the court.1 (Docs. 1, 7.)




         It also appears that, on January 16, 2019, Efthimiatos filed a nearly identical petition for
         1

habeas relief with the Southern District of Iowa seeking to secure his “immediate release from USP
Leavenworth and/or detention in Iowa.” (See generally United States v. Efthimiatos, Civil No. 4:19-cv-
00018-SMR, Doc. 1 at 1 (S.D. Iowa).)


                                                  2
        Case 2:19-cv-00043-cr-jmc Document 10 Filed 03/22/19 Page 3 of 6



      On January 25, 2019, with assigned counsel, Efthimiatos made his initial

appearance in the Southern District of Iowa. United States v. Efthimiatos, Crim. No.

3:13-cr-00015-SMR-SBJ-1, Doc. 318 (S.D. Iowa). On February 27, 2019, Efthimiatos

admitted guilt to violating his conditions of release and the Southern District of Iowa

sentenced him to 18 months in prison, with credit for time served. Id. Doc. 333.

      After the revocation proceedings, Efthimiatos was remanded to the custody of

the United States Marshal’s Service. Id. The United States Marshal’s Service has

informed the undersigned that Efthimiatos is presently in transit, traveling back to

the District of Vermont for the sentencing proceedings in his criminal case. He is

expected in the district shortly, according to the Marshal’s Service.

      In his § 2241 petition presently before this court, Efthimiatos alleges that his

conviction in Vermont and the arrest warrant issued in Iowa violated his

constitutional rights. (Doc. 1 at 7–8, ¶ 25.) Specifically, Efthimiatos asserts that he

was unlawfully searched and seized without a warrant in Vermont in violation of the

Fourth Amendment; that he was deprived of his liberty without Due Process in

violation of the Fifth Amendment; that he was denied a speedy trial under the

Speedy Trial Act, 18 U.S.C. § 3161, and the Sixth Amendment; and that he was

denied bail in violation of the Eighth Amendment. (Id. at 2, ¶ 9.) Because

Efthimiatos is proceeding pro se, his petition “must be held to less stringent

standards than formal pleadings drafted by lawyers.” Rodriguez v. United States,

206 F. Supp. 3d 862, 864 (S.D.N.Y. 2016) (internal quotation marks omitted);

McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (observing Court must




                                           3
            Case 2:19-cv-00043-cr-jmc Document 10 Filed 03/22/19 Page 4 of 6



construe pro se submissions “liberally and interpret them to raise the strongest

arguments that they suggest” (internal quotation marks omitted)). Nevertheless, a

pro se litigant is not exempt “from compliance with relevant rules of procedural and

substantive law.” Boddie v. N.Y. State Div. of Parole, 285 F. Supp. 2d 421, 426

(S.D.N.Y. 2003) (quoting Traguth v. Zuck, 710 F.2d 90, 96 (2d Cir. 1983)).

        As an initial matter, 28 U.S.C. § 2241 is not the proper vehicle for Efthimiatos

to advance his claims because Efthimiatos does not attack the execution of his

sentence.2 See Chambers v. United States, 106 F.3d 472, 474 (2d Cir. 1997) (“A

challenge to the execution of a sentence, however, is properly filed pursuant to

Section 2241.” (emphasis omitted)). “[F]ederal prisoners challenging the legality of

their convictions or sentences must proceed by way of motion pursuant to 28 U.S.C.

§ 2255, with § 2241 petitions generally reserved for challenges to the execution of a

federal prisoner’s sentence.”3 Cephas v. Nash, 328 F.3d 98, 103 (2d Cir. 2003)

(emphasis and internal quotation marks omitted). Here, because Efthimiatos asserts


        2 Nor does Efthimiatos challenge the terms or conditions of his confinement under 42 U.S.C.
§ 1983. The objections that Efthimiatos raises with respect to his confinement are limited to a
challenge to the length of his pretrial confinement in Vermont and a request to enjoin his transfer
from the Metropolitan Detention Center to the Southern District of Iowa. (See Doc. 1 at 2, ¶¶ 7‒8; id.
at 10–14, ¶¶ 31‒36.) However, both of these issues are now moot in light of Efthimiatos’s conviction in
Vermont and subsequent transfer—at his request—to the Southern District of Iowa, where he
admitted to violating the terms of his supervised release. Thorne v. Warden, Brooklyn House of Det.
for Men, 479 F.2d 297, 299 (2d Cir. 1973) (observing that since the petitioner “is now held as a
convicted defendant rather than merely on a criminal charge not yet brought to trial, the issue as to
the legality of his continued pretrial detention has been mooted” (emphasis omitted)).

        3  The only exception to the general rule that a federal prisoner must use § 2255 instead of
§ 2241 when challenging the legality of a conviction or sentence is when “it also appears that the
remedy by [§ 2255] motion is inadequate or ineffective to test the legality of his detention.” 28 U.S.C.
§ 2255(e). A remedy is “inadequate or ineffective” where “the petitioner cannot, for whatever reason,
utilize § 2255, and in which the failure to allow for collateral review would raise serious constitutional
questions.” Cephas, 328 F.3d at 104 (internal quotation marks omitted). Neither circumstances is
present here. Nothing suggests that Efthimiatos will be prevented from utilizing § 2255; instead, as
discussed below, it is procedurally premature for Efthimiatos to file a § 2255 motion.


                                                    4
        Case 2:19-cv-00043-cr-jmc Document 10 Filed 03/22/19 Page 5 of 6



that his conviction violated the Constitution and laws of the United States—

specifically, the Fourth Amendment, the Due Process Clause, the Fifth Amendment,

the Speedy Trial Act, and the Sixth Amendment—his claims squarely challenge the

legality of his conviction under 28 U.S.C. § 2255(a). Accordingly, a § 2255 motion

would generally be the proper method to present his claims.

      Here, however, a § 2255 motion is premature. A § 2255 motion can only be

brought by “[a] prisoner in custody under sentence of a court.” 28 U.S.C. § 2255(a).

As discussed above, Efthimiatos has not been sentenced, nor has judgment been

entered in the District of Vermont. In fact, post-trial motions remain outstanding.

Because Efthimiatos has not been sentenced, he cannot bring a motion under § 2255.

Zuniga v. Sposato, No. 11-CV-1045 (JFB), 2011 WL 1336396 (E.D.N.Y. April 7, 2011)

(dismissing § 2255 motion where defendant had not been sentenced). Further, even

if Efthimiatos had been sentenced, his § 2255 petition is premature because he has

not exhausted his statutory right to directly appeal his conviction. Wall v. United

States, 619 F.3d 152, 154 (2d Cir. 2010) (“[H]abeas petitions filed before the

petitioner has exhausted his direct appeal are generally considered premature.”)

Finally, given that Efthimiatos has not directly appealed his conviction, he has also

failed to adequately allege that he exhausted his claims on direct appeal. Courts will

not entertain a § 2255 motion if the movant did not raise the claim on direct appeal.

United States v. Frady, 456 U.S. 152 (1982); United States v. Thorn, 659 F.3d 227,

234 (2d Cir. 2011). As a result, even if this court construed Efthimiatos’s 28 U.S.C.




                                           5
        Case 2:19-cv-00043-cr-jmc Document 10 Filed 03/22/19 Page 6 of 6



§ 2241 petition as a motion brought pursuant to 28 U.S.C. § 2255, such a motion

would be premature.

                                      Conclusion

      For the reasons set forth above, I recommend that the court DENY

Efthimiatos’s 28 U.S.C. § 2241 petition. (Doc. 1.) With respect to any claim that

Efthimiatos raises under 28 U.S.C. § 2255, “[i]f it plainly appears from the motion,

any attached exhibits, and the record of prior proceedings that the moving party is

not entitled to relief, the judge must dismiss the motion and direct the clerk to notify

the moving party.” Rules Governing Section 2255 Motions, Rule 4(b). Accordingly, to

the extent that Efthimiatos brings a motion under 28 U.S.C. § 2255, I recommend

that the motion be DISMISSED based on the reasons set forth above.

      The Clerk of Court shall forward a copy of this Report and Recommendation to

Craig S. Nolan, Esq., counsel for Mr. Efthimiatos in the pending criminal case, and

the Office of the United States Attorney.

      Dated at Burlington, in the District of Vermont, this 22nd day of March 2019.


                                                /s/ John M. Conroy          .
                                                John M. Conroy
                                                United States Magistrate Judge


       Any party may object to this Report and Recommendation within 14 days after
service thereof, by filing with the Clerk of the Court and serving on the Magistrate
Judge and all parties, written objections which shall specifically identify those
portions of the Report and Recommendation to which objection is made and the basis
for such objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b)(2); L.R.
72(c). Failure to timely file such objections “operates as a waiver of any further
judicial review of the magistrate’s decision.” Small v. Sec’y of Health and Human
Servs., 892 F.2d 15, 16 (2d Cir. 1989).



                                            6
